Citation Nr: 0212973	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a chronic acquired 
lung disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1964 to May 1964 and on active duty from October 1972 
until January 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision from 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  Also, in August 1995 the RO denied entitlement to 
service connection for lung scarring.  

The Board remanded the case in January 2001 for further 
development and adjudicative actions.

The RO most recently affirmed the determinations previously 
entered in May 2002. 

The claim has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  In August 1978 the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement service connection for 
schizophrenia, paranoid type.  

2.  The evidence submitted since the final August 1978 rating 
decision does not bear directly or substantially upon the 
issue at hand, is essentially duplicative or cumulative; and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  A chronic acquired lung disorder was not shown in active 
service.

4.  A chronic acquired lung disorder is not shown by the post 
service evidence of record.

5.  The competent, probative medical evidence of record does 
not show that the veteran currently has a chthonic acquired 
lung disorder linked to active service on any basis.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1978 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for schizophrenia, paranoid 
type is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

2.  A chronic acquired lung disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A public guardian, on the veteran's behalf, filed a claim in 
March 1974 for entitlement to service connection for chronic 
schizophrenia.  

According to the record of service (DD Form 214), the veteran 
was discharged because of not meeting medical fitness 
standards at the time of enlistment.  

Service medical records show that at the time of examination 
in May 1964 for release from active duty the veteran received 
a normal physical and psychiatric clinical evaluation.  

At the time of examination in late August 1972 for entrance 
into the regular Army the veteran only reported a medical 
history of having an adverse reaction to a medicine and 
motion sickness.  He denied ever having been treated for a 
mental condition, hospitalized, consulted or treated by 
medical providers during the past 5 years for other than 
minor illnesses.  He received a normal clinical evaluation.  

In his third week of active duty as a trainee the veteran 
reported a previous psychiatric hospitalization and 
complained that he could not tolerate the stress of service.  
His physical examination was entirely within normal limits 
except as noted.  He had been hospitalized at Camarillo State 
Hospital for one month in late summer 1972.  He had a history 
of delusions and hallucinations for approximately the past 
one year.  He had a long history of poor social functioning 
with isolated existence and shifting jobs.  He had a 
questionable history in 1961 when he received one and a half 
years of outpatient therapy.  It was determined that this 
existed prior to service.  He did not meet the procurement 
standards and it was recommended that he meet a Medical Board 
for consideration of separation from the service.   

The veteran completed a report of medical history and 
reported having multiple complaints.  He also reported being 
treated in 1961 at a university clinic for a nervous 
breakdown.  He reported being hospitalized at Camarillo State 
Hospital in California from July to August 1972.  He also 
reported having lung trouble for which he was treated at 
Camarillo State Hospital in August 1972.  The examiner noted 
that these were related to a basic schizophrenic process 
which was medically disabling for active duty.  
 
Approximately 5 weeks after the veteran entered service, a 
Medical Board found the veteran was medically unfit for 
further military service.  He was diagnosed with 
schizophrenic reaction, chronic undifferentiated type.  

The predisposition was unknown.  The stress was routine 
military duty.  The impairment for further military service 
was severe.  In non-technical language the veteran had a 
thought disorder.   

Records were secured from the Rehabilitation Mental Health 
Services, Inc.  A medical note written by Dr. EBL states that 
the veteran applied for entrance to a Residence Workshop 
Program in November 1973.  He had been referred from "SART" 
and had been at Valley Medical Center for about 22 days 
before his admission to SART in October 1973.  He had been 
brought to "ITS" intermediate treatment service in 
September 1973 from a board and care home as the result of 
severe hallucinations and bizarre behavior.  

Dr. EBL noted that sometime in 1972 while the veteran was in 
college he lost a girl friend and then developed conflicts 
about his sexual identity.  He dropped out of college and saw 
his psychologist and attended groups.  Also in 1972 he was 
hospitalized in Santa Monica, went AWOL from that 
hospitalization but was picked up in June 1972, and taken to 
Camarillo State Hospital where he stayed a couple of weeks 
and then discharged.  In January 1973 the veteran was 
hospitalized with some type of pulmonary infection and was 
seemingly delusional during that period.  Dr. EBL agreed to 
give the veteran a trial in the Residence Workshop program.

Dr. EBL wrote in a March 1974 progress note that the veteran 
had entered the Residence Workshop Program in November 1973, 
and was not so obviously psychotic as when he entered.  The 
diagnosis was chronic paranoid schizophrenia.  He was to 
leave the program in a few days.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1974.  He reported having lung trouble 
in 1972, and having been treated for a lung infection at Ft. 
Ord from October to December 1972.  He complained of 
congested breathing at the time of the examination.  Clinical 
findings revealed that his lungs were clear to percussion and 
auscultation.  Diagnoses were normal physical examination and 
schizophrenia, paranoid type with severity undetermined.  

A VA psychiatric consultation in August 1974 noted that the 
veteran had less than four months service experience, broke 
down shortly after his induction at Fort Ord, and was 
discharged on a medical certificate.  He had withheld 
information that he had had a number of breakdowns prior to 
induction, and had been at Camarillo State Hospital in August 
1972 for three weeks because of a psychotic reaction.  He 
reported troubles with studies at college as well as an 
unrequited love affair as causes for his first breakdown.  
The examiner noted that his mother had died approximately 
three months earlier, and his recent breakdown may have 
occurred due to her death and also failure to take 
medication.  

The August 1974 VA psychiatric examination conclude is a 
diagnosis of schizophrenia, paranoid type, in partial 
remission.  

In January 1975 the RO denied entitlement to service 
connection for schizophrenia, paranoid type.  The RO noted 
that service medical records had shown that the veteran was 
seen in early November 1972 only a few weeks after induction 
when a mental hygiene consultation service noted a thinking 
disorder and recommended cessation of further military 
training pending separation because of not meeting medical 
fitness standards at the time of enlistment.  

The RO determined that the evidence did not establish that 
his mental condition was incurred in or aggravated by his 
military service and therefore service connection was not 
established.  The RO notified the Public Guardian of the 
veteran of the denial by letter dated in February 1975.  

A claim was received from the veteran in March 1978 seeking 
service connection for a nervous breakdown in December 1972.  
The veteran reported medical treatment for a nervous 
breakdown by Santa Clara Valley Medical Center from October 
to November 1973, by Dr. RJ and Dr. EMB from March to 
December 1974 and by Camarillo State Hospital from January to 
March 1975.  

A letter dated in March 1978 written by Dr. KH stated that 
the veteran was in for disability and/or pension evaluation 
in March 1978.  The veteran reported that he was a paranoid 
schizophrenic who was apparently in remission and on a 
program of bi-monthly psychiatric visits with Dr. RJ and on 
medication.  He had four state or county hospital admissions 
for psychiatric reasons, the last at "Camorio" State 
Hospital when he was self admittedly delusional.  He had 
recurring episodes of bronchitis from 1971 to 1975 which he 
attributed to swallowing hair and possibly smoking marijuana.  
His pertinent diagnostic impression was paranoid 
schizophrenia in remission.  

An office history written in June 1974 by Dr. EMB states that 
the veteran gave a recent history of being placed in the 
psychiatric unit of Valley Medical Center where he was 
treated for three weeks and then sent into the Rehabilitation 
Mental Health program for approximately four months and had 
just finished.  He had a prior history of three weeks 
treatment in Camarillo State Hospital about two years 
earlier.  The veteran reported having developed a lung 
infection at that time and he became delirious.  He believed 
that he swallowed some dog hair by mistake.  When he joined 
the regular Army, he had more problems and could not tolerate 
it so he told the truth about being in Camarillo State 
Hospital and was given a discharge immediately.  The 
diagnosis was schizophrenia, chronic, undifferentiated type.

At the veteran's request, Dr. EMB wrote in late July 1978 
that the initial work-up in June 1974 was a little brief as 
it was difficult to interview the veteran at that time.  Dr. 
EMB wanted to add some further information.  The veteran's 
first psychotic break occurred in 1972 and was associated 
with the delusion that he had breathed in dog hair and could 
not get it out of his lungs.  He developed a panic state 
along with bronchial spasms and was committed to Camarillo 
State hospital.  While in the regular Army he developed the 
same bronchial spasms and was seen by a psychiatrist.  In 
December 1974 he had another psychotic break in Los Angeles 
and was committed to Camarillo State Hospital where he stayed 
for approximately two months.  



Later in 1975 he returned to the San Jose area and had been 
staying in a board and care home.  He had been going through 
the Rehabilitation Mental Health Service program and was 
trying to work but continued to be disabled for work.  He had 
started into psychotherapy in mid-July 1978 with Dr. EMB.  

In an August 1978 rating decision, the RO determined that the 
statement by Dr. EMB did not constitute new and material 
evidence for the purpose of re-opening the claim of service 
connection for a psychiatric disorder.

The veteran was afforded a C&P psychiatric examination in 
November 1979.  He reported being at the Valley Medical 
Center for several weeks in October 1974 when he was 
hallucinating, in January 1975 at the Camarillo State 
Hospital for six weeks with hallucinations, and from June to 
July 1979 at the Santa Monica Hospital for six weeks.  He had 
a period of three weeks of mental illness while he was at the 
Camarillo State Hospital in August 1972, and when he entered 
the service he did not report it as he felt that if he told 
about his State Hospital experience he would not be accepted.  
The clinical findings were reported and the diagnosis was 
undifferentiated schizophrenia.  He was considered competent 
but the examiner felt that with so many recurrent symptoms, 
the chances were that he might not be able to adjust too long 
at any productive occupation.  

On VA examination in December 1979 the respiratory system was 
within normal limits.  A chest X-ray resulted in an 
impression of radiographic findings suggesting some element 
of COPD.  

A hospital summary from the Palo Alto VA Medical Center shows 
that the veteran was hospitalized in December 1980 and 
discharged in January 1981 for chronic schizophrenia, 
undifferentiated.  This was his first VAMC-PA admission.  He 
was then seen in the emergency room approximately one and a 
half weeks later for similar complaints.  

Records were received from the Good Samaritan Hospital in 
June 1981.  The veteran was seen at the emergency room of 
Good Samaritan Hospital of Santa Clara Valley in February 
1980 with complaint of feeling upset.  He was discharged to 
home after talking to a "psych tech" and agreed to see his 
doctor in the morning.  He had been admitted in December 1980 
with a chief complaint of being afraid that he would cut his 
wrists.  He had a long psychiatric history going back to 1961 
at age 19 while attending college and had recurrent 
psychiatric hospitalizations since 1972.  He had been seen by 
doctors intermittently and was prescribed medication which he 
had taken irregularly.  The results of a mental status 
examination were provided.  The impression was schizophrenia 
chronic paranoid type, acute exacerbation.  The psychosocial 
stressors were undetermined at that time.  

Clinical findings at the time of admission in December 1980 
show the lungs were clear to percussion and auscultation.  A 
chest X-ray in December 1980 had an impression of normal 
chest and without change in appearance since an examination 
in February 1980.  

VA treatment records were received from the VAMC at Palo Alto 
in April 1981 for a period from June 1980 to March 1981.  In 
early June 1980 the veteran sought treatment after having 
been seen by a private doctor who did an X-ray of his lungs, 
saw an opaque area, and told him to go to VA.  He was seen by 
a registered nurse practitioner who recorded that when he was 
admitted to a private hospital for a nervous breakdown, he 
thought that the doctor saw something on a chest X-ray at the 
time of admission, but he also stated that he could be wrong.  
The veteran reported a history of bronchitis, presently 
asymptomatic, and he had no history of pneumonia.  A chest X-
ray was within normal limits.  The assessment was that the 
veteran had no acute problem.  

An entry in mid-June 1980 notes that the veteran was seen 
earlier in June and a chest X-ray showed a nodular density 
left upper lung (LUL).  A repeat X-ray was suggested and on 
that date no abnormality was seen.   

In August 1980 the veteran complained of feeling suicidal 
although no attempt had been made.  In November 1980 he was 
seen in the emergency room with feelings of depression.  He 
had no physical complaints and changed his mind about staying 
after it was suggested that "PEU" evaluate him first.  In 
January 1981 he was seen in the emergency room for complaints 
of nervous depression.  He recently had been discharged from 
the hospital.  He agreed to come in to "PEU" for 
evaluation.  The diagnosis was depression and paranoia. 

Records received from Valley Medical Center in September 1981 
show treatment for an unrelated disorder.

The veteran was afforded a VA C&P psychiatric examination in 
October 1981.  He reported a recent hospitalization at the 
Palo Alto VAMC in the psychiatric division.  He also was 
seeing a psychiatrist at the Palo Alto clinic.  The clinical 
findings were reported.  The diagnosis was schizophrenic 
reaction, paranoid type.

On VA C&P examination in September 1981 the lungs were clear 
to percussion and auscultation.  

On VA examination in February 1983 the veteran reported 
having been released from a VA hospital in Palo Alto in 
December 1982 after treatment for emotional problems.  A VA 
psychiatric examination in March 1983 notes that he had been 
hospitalized four times in the past two years at the Palo 
Alto Medical Center.  The diagnostic impression was paranoid 
schizophrenia, chronic.  

On VA examination in March 1983 the lung fields were clear to 
percussion and auscultation.  The pertinent diagnosis was 
schizophrenia.  

The veteran was afforded a VA C&P psychiatric review 
examination in March 1986.  The veteran provided a history 
indicating that he had gone to college immediately after high 
school graduation but only lasted for about a year.  He had a 
nervous breakdown which did not result in hospitalization.  

He withdrew from college.  He had ongoing psychiatric 
problems and was psychiatrically hospitalized prior to going 
in the Army.  The diagnosis was chronic paranoid 
schizophrenia.  

In January 1991 VA requested LPS Conservatorship of Person 
and Estate for the veteran who was an inpatient of the 
Psychiatric Intensive Care Unit of the VAMC at Palo Alto.  A 
Public Guardian was appointed temporary Conservator in 
January 1991.  This application was then dropped prior to his 
discharge from the hospital due to his level of improvement, 
and he became a voluntary patient.  

In December 1993 the veteran sought to establish service 
connection for his nervous condition.  He stated that during 
1972 and 1973 he was treated for anxiety and was released 
from active duty in January 1973 due to his nervous 
condition.  Since early 1990 he had been receiving regular 
outpatient care through a Day Hospital at Menlo Park, part of 
the VAMC at Palo Alto.  

Records were received in May 1994 from VAMC Palo Alto for a 
period from April 1991 to January 1994.  He was hospitalized 
during this period from November 1990 to February 1991 for 
chronic paranoid schizophrenia and from June to July 1992 for 
chronic paranoid schizophrenia, acute exacerbation with 
suicidality.  He sought treatment for anxiety and was also 
treated for unrelated disorders.  

Additional service medical records received in June 1994 
included an audiogram report, lens prescription, an optometry 
clinic record, dental records, and duplicate copies of 
records previously received and considered.  

In addition, records pertaining to his period of ACDUTRA were 
received.  At an examination in Boston for enlistment in the 
Army Reserves in August 1963, the veteran denied having 
anything other than mumps and wearing glasses.  He received a 
normal clinical evaluation.  In January 1964 he had 
complaints of an upper respiratory infection (URI)  and 
"OTM".  In late January 1964 he had mild pharyngitis.  

In February 1964 he had an URI.  Five days later, he was seen 
for a routine URI and returned to duty.  A report of a throat 
culture in February 1964 was normal.  A report of medical 
history for the May 1964 examination shows that the veteran 
only reported having mumps.  

Other service medical records received in June 1994 included 
a physical profile record dated in November 1972 showing that 
the veteran was returned to his unit for separation 
processing.  It was noted that he had a thinking disorder.  
There was to be cessation of further military training and he 
was pending medical separation.  He was to report to a 
medical facility until separation. 

Outpatient treatment records from service received in June 
1994 show that the veteran was seen in October 1972 for 
complaints of nerves, lung congestion and chest cold.  He had 
trouble breathing and reported a prior problem with lung 
infection.  A doctor noted that the lungs were clear.  He was 
referred to mental health.  In December 1972 he had 
complaints of chronic lung disease.  According to the 
veteran, he had difficulty in swallowing food because it 
caused more pressure on the lungs.  An X-ray showed increased 
interstitial marking.  There was no active disease and 
clinical correlation was needed.  The impressions were 
deferred, anxiety state and hyperventilation.

In an October 1994 rating decision the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a psychiatric disability.  

The veteran disagreed with the decision denying service 
connection for his nervous condition.  The veteran felt that 
not all the evidence was reviewed, in particular, VAMC 
Brentwood records from 1980 and VAMC (Menlo Park Division) 
Day Treatment Center records from 1990.  He also mentioned a 
claim for service connection for a lung condition with 
scarring of tissue.  

A statement of the case was issued in January 1995.  

In an August 1995 rating decision, the RO denied service 
connection for lung scarring.  The RO noted that the evidence 
showed that lung scarring existed prior to service and there 
was no evidence that the condition permanently worsened as a 
result of service.  There was no active disease process shown 
in service.

The veteran disagreed and claimed that he did not have any 
lung condition prior to his enlistment.  A statement of the 
case was issued in September 1995.  The veteran perfected his 
appeal in October 1995.

VA treatment records secured from Menlo Park for June and 
July 1996 show treatment for an unrelated disorder. 

In March 1997, the veteran was requested to complete and sign 
an authorization form for release of information for his 
treatment at Camarillo State hospital for the period 
beginning in 1972.  To date, no reply has been received. 

VA treatment records were received from the Brentwood VAMC in 
April 1997.  In June 1982 he was seen for psychotic anxiety.   
In late July 1982, the veteran was admitted to "COPES" with 
a gravely disabled 72 hour hold after which he was 
transferred to a Ward where he was cooperative but eloped 
after two days.  The diagnosis was chronic paranoid 
schizophrenia.  Several days later in August 1982 he was seen 
as an outpatient.  In June 1990 he was seen for medication 
refills.  

Treatment records were received from the VAMC at Palo Alto in 
January 1997.  There were no inpatient admissions in 1994.  
The records included a hospital summary for a period of 
hospitalization from March to May 1996 for a heart condition 
and schizoaffective disorder and a hospital summary for a 
period of hospitalization in June 1996 for schizoaffective 
disorder.  Other records were outpatient treatment notes for 
1994, 1995, and 1996.  These show treatment for 
schizoaffective disorder and for unrelated disorders.  In 
December 1996, the veteran was treated for an URI and 
bronchitis.  

VA treatment records were received from Palo Alto in December 
1997.  The records cover from January 1994 to December 1997.  
In March 1996, he was seen in the emergency room for suicidal 
thoughts.  In December 1996 he was treated for an URI with 
bronchitis.  In February 1997 he was treated for an URI with 
bronchitis.  In May and June 1997, he was seen in the 
emergency room for paranoid schizophrenia.  He was admitted 
to the medical center in June 1997 from the emergency room.  
The records include reports of Annual Health Screen in August 
1994 and August 1995 that noted a history of schizoaffective 
disorder.

A discharge summary for a period of hospitalization in 
December 1997 shows that the veteran was seen for chronic 
paranoid schizophrenia in mild exacerbation.  It was noted 
that the veteran had had multiple admissions over the course 
of one year.  

In a supplemental statement of the case issued in October 
1999 the RO determined after a review of the claims folder 
that additional evidence considered with the current claim 
included service medical records not previously considered.  
The RO considered these as new and material evidence.  The RO 
reopened the claim and denied service connection for 
psychiatric disability (paranoid schizophrenia) on the 
merits. 

The Board remanded the claim in January 2001.

In May 2001, the RO wrote to the veteran to notify him about 
the provisions of the Veteran's Claim Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).

In June 2001 records were received from the West Los Angeles 
VA Medical Center with a statement that these were all the 
medical records in their possession at that time.  The 
records for the period from May 1980 to June 2001 show that 
the veteran received treatment for schizophrenia to include 
duplicate copies of the involuntary placement into a 
psychiatric facility at Brentwood in July 1982 and when he 
was seen as an outpatient a few days later.    

Treatment records were also received from the VAMC in Palo 
Alto in June 2001.  These records show treatment for 
schizophrenia and for unrelated disorders.  The veteran was 
admitted in May 1983.  The veteran had tests administered in 
June 1983 and evaluation of his responses led to a diagnosis 
of schizophrenia with psychotic exacerbation.  

The Palo Alto VAMC records included findings from an X-ray in 
May 1985 that the lungs were free of nodules or infiltrates.  
The impression was a normal chest. 

The Palo Alto VAMC records included duplicate copies of 
discharge summaries for hospitalizations in 1996.  A 
discharge summary for hospitalization in January 1997 noted 
that the veteran requested hospitalization because of 
increasing suicidal ideation and intent.  The discharge 
diagnosis was schizoaffective disorder by history, rule out 
schizophrenia, chronic paranoid type.  He had a chronic 
mental disorder with a poor social support system.  

In May 1997 he again sought hospitalization and was admitted 
due to danger to self.  The discharge diagnosis was chronic 
paranoid schizophrenia.  In June 1997 he was readmitted one 
day after being discharged.  He was diagnosed with chronic 
paranoid schizophrenia due to stresses of community living 
and chronic mental illness.  The day following discharge he 
was readmitted and hospitalized until July 1997.  He then 
returned to the community and lived at a boarding home.  He 
did well until December 1997 when he was admitted to the 
hospital for chronic paranoid schizophrenia in mild 
exacerbation.  After a two day stay he was discharged with a 
diagnosis of chronic paranoid schizophrenia.  His stressor 
was lack of structured daily activities.  

A chest X-ray in February 1997 for a State required screening 
to rule out tuberculosis had findings of normal lung 
expansion, clear lungs, normal appearing cardiomediastinal 
silhouette, hilar regions, and pulmonary vascularity.  There 
was mild blunting of the posterior right costophrenic (CP) 
sulcus.  The regional skeleton and soft tissues were 
unremarkable.  There were no findings to suggest pulmonary 
tuberculosis.  

A chest X-ray in December 1997 to rule out infection showed 
minimal blunting of the left CP sulcus posteriorly.  The 
remainder of the lungs were clear.  There was no acute 
cardiopulmonary disease.  A January 1999 chest X-ray, 
compared to the December 1997 X-ray, had findings of 
unremarkable cardiomediastinal silhouette.  There was no 
evidence of pleural effusions, focal consolidation, pulmonary 
edema or pneumothoras.  There was no evidence of acute 
cardiopulmonary disease.  

A progress note in July 1999 indicates that the veteran 
continued to live in a board and care home and work in an 
incentive therapy program.  He had not been in the hospital 
in over a year nor had he called 911.  He was doing well 

The veteran was provided a VA C&P pulmonary examination in 
October 2001.  The examiner stated that three volumes of 
records were reviewed, the veteran was interviewed and 
examined, and pulmonary function tests and chest radiographs 
were reviewed.  The examiner noted that the veteran had a 
history of episodes of bronchitis since 1971 and a clinical 
diagnosis of COPD.  The veteran currently complained of 
shortness of breath and wheezing especially while smoking at 
night time.  He had a chronic non-productive cough.  He 
usually had chest congestion.  The examiner recorded the 
veteran's pertinent history as shown in the claims file in 
detail including the reports of chest X-rays.

The VA examiner in October 2001 summarized that the veteran 
had a complicated medical and psychiatric history.  He had a 
long history of cigarette smoking.  He had a clinical profile 
suggestive of COPD, mainly bronchitis.  His history was 
suggestive of the persistence of respiratory symptoms for 
which he has sought medical advice, as evidenced by his 
numerous clinic visits from 1971 to the present.  The chest 
radiograph was essentially within normal limits.  The October 
2001 pulmonary function tests were essentially within normal 
limits.  The clinical, radiographic, and pulmonary function 
test data was not consistent with parenchymal lung disease. 


In an October 2001 addendum, the VA examiner wrote in 
conclusion:  

1. There is NO radiologic evidence of 
lung parenchymal 'scarring' (as per 
radiologist reports of 2/14/1997, 
12/29/1997, 10/02/2001. 
2. There is NO physiologic evidence of 
functional impairment (as per 
pulmonary function test data of 
10/02/2001).  
3. [The veteran's] symptoms of chronic 
cough, shortness of breath, and 
wheezing have not resulted in any 
radiologic evidence of disease or 
functional impairment.
4. His symptoms may have a temporal 
relationship to his active service.  
However, to date there is no objective 
data (chest radiograph, pulmonary 
function tests) to suggest any 
radiographic or physiological evidence 
of impairment.  

In May 2002 the RO determined that new and material evidence 
had not been submitted to reopen the previously denied claim 
of entitlement to service connection for a psychiatric 
disorder, and affirmed the denial of entitlement to service 
connection for a lung disorder.


Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).





The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 
Federal Register 45620 (2001).


Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303..

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the field of mental disorders chronic psychoneurosis of 
long duration or other psychiatric symptomatology shown to 
have existed prior to service with the same manifestations 
during service, which were the basis of the service 
diagnosis, will be accepted as showing preservice origin.  
38 C.F.R. § 3.303(c).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or during peacetime after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(c) 
(2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime. See 38 
U.S.C.A. § 1110 (West 1991). 

"[E]very veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111 (West 
1991). See 38 C.F.R. §§ 3.303, 3.304 (2001).

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  In any event, the RO 
provided the veteran with the criteria of the new law and 
fully considered them in connection with the issues on appeal 
when it issued its May 2002 supplemental statement of the 
case.

The amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
regarding any claim to reopen a finally decided claim apply 
to claims received on or after August 29, 2001.  The 
veteran's claim was received prior to August 29, 2001, 
therefore, the amendments regarding reopening of a finally 
decided claim do not apply to this claim.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

In addition, the Board remanded the claim in January 2001 for 
further development.  The RO assisted the veteran in 
obtaining medical records and most recently, was notified by 
the West Los Angeles VAMC in June 2001 that it sent all the 
medical records in possession at that time. 

As the Board noted earlier, the RO, in its May 2002 
supplemental statement of the case fully informed the veteran 
of the new law, as well as to submit evidence in support of 
his claims.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


New and Material Evidence

The RO initially considered whether new and material evidence 
had been submitted as indicated by the rating decision in 
October 1994 denying the veteran's claim on the basis that 
new and material evidence had not been submitted.  The 
veteran had notice of this decision and was provided with the 
pertinent regulations on the law of finality of decisions in 
the Statement of the Case issued in January 1995. 

Subsequently, the RO determined that additional service 
medical records received had not been previously considered 
and were new and material evidence to reopen the claim.  
After a review of all the evidence, the RO denied, on the 
merits, service connection for psychiatric disability 
(paranoid schizophrenia) and notified the veteran in a 
supplemental statement of the case issued in October 1999.  

The Board further notes in the most recent supplemental 
statement of the case issued in May 2002 the RO again 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

However, the fact that the RO may have considered the claim 
on the merits is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the CAFC held that the CAVC correctly construed 38 
U.S.C. §§ 5108 and 7104 in holding that the Board is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented. 38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  If new and material evidence is presented, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  However, the first element is whether new 
and material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The basis for the RO's August 1978 denial was that there was 
no new and material evidence submitted to reopen the previous 
denial of service connection for a psychiatric disorder.  The 
veteran was provided notice of the decision and appellate 
rights, but an appeal was not initiated from that decision.  
Therefore the August 1978 rating decision became final.

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the August 1978 decision, in the context of all 
the evidence of record.

Service medical records for the first period of service from 
January to May 1964 show no evidence of any psychiatric 
disorder.  Service records for subsequent active service from 
October 1972 to January 1973 show that the veteran had been 
separated because of failure to meet procurement standards 
due to schizophrenic reaction which was shown to have existed 
prior to service and was not aggravated by service.  The 
veteran, at the time of enlistment, denied ever being treated 
for a mental condition.  However, in his third week of active 
duty, he reported a previous psychiatric hospitalization and 
complained that he could not tolerate the stress of service.  
It was determined that he did not meet the procurement 
standards and a Medical Board found him medically unfit for 
further military service.  

Although the veteran is competent to report his alleged 
in-service symptoms, as well as any continuation of such 
symptoms after service, the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render him competent to offer opinions as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, although he may believe that his current 
psychiatric disability is related to service, his opinion is 
not competent evidence.

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding a psychiatric 
disorder to warrant reopening the veteran's claim for service 
connection.  The additional service medical and 
administrative records received merely confirm that the 
veteran was separated for failure to meet procurement 
standards.  The specified basis of the RO's determination in 
1978 is not changed materially by the additional evidence 
that collectively shows ongoing treatment for essentially the 
same psychiatric disorder shown previously and not linked to 
service then or in the more recent treatment records.

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under 38 
C.F.R. § 3.156 to reopen the claim.  The evidence received is 
essentially cumulative of earlier evidence and does nothing 
to establish onset of any current psychiatric disability 
during service or during the presumptive period or 
aggravation in service of a pre-existing psychiatric 
disorder. The overall evidence shows that a psychiatric 
disability (paranoid schizophrenia) existed prior to service.  
There was no evidence that the condition permanently worsened 
as a result of service in order to establish service 
connection by aggravation.  The additional evidence regarding 
a psychiatric disorder is cumulative, thereby failing the 
first test.  It does not offer any additional evidence on 
that issue of value to the matter at hand.  

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, being duplicative or cumulative.  
As such it is not so significant that it must be considered 
in order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disorder , the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler, supra.


Service connection

The Board notes that in the veteran's original claim he did 
not seek service connection for a lung disorder.

The Board's review of the evidentiary record discloses that 
service medical records for the veteran's first period of 
service show the veteran was treated for upper respiratory 
infections on several occasions.  At the May 1964 examination 
for release from active duty the veteran had a normal 
clinical evaluation for lungs and chest.  

On the August 1972 entrance examination to the second period 
of service, the veteran received a clinical evaluation of 
normal for lungs and chest.  He denied having a problem, 
although he later reported having been treated for a lung 
infection during a psychiatric hospitalization prior to 
service.  During his second period of active duty, in October 
1972 he had complaints of lung congestion and chest cold.  
His lungs were clear.  In December 1972 he complained of 
chronic lung disease and an X-ray showed increased 
interstitial marking, but there was no active disease.  At 
the time of separation, the veteran reported no change in his 
medical condition since the August 1972 examination.

Post service the veteran had multiple private and VA 
examinations with findings that his lungs were clear to 
percussion and auscultation.  In December 1979 VA 
radiographic findings suggested some element of COPD; 
however, the clinical examination was within normal limits.  
In June 1980 he sought treatment at VA and although an 
initial chest X-ray showed a nodular density in the LUL, a 
repeat chest X-ray was within normal limits and no 
abnormality was found.  The examiner found no acute problem.  

These X-ray findings are not enough on which to grant service 
connection.  There must be competent medical evidence of a 
nexus between the inservice findings and diagnoses, the post 
service symptoms, and a current diagnosed disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A VA examiner in October 2001 did an exhaustive review of the 
evidence of record and summarized the pertinent evidence.  
The examiner noted there was no radiologic evidence of lung 
parenchymal scarring as shown in radiologist reports of 
February and December 1997 and October 2001.  There was no 
physiologic evidence of functional impairment as shown by 
pulmonary function test data in October 2001.  The veteran 
has shown respiratory symptoms, however there are no 
objective data to suggest any radiographic or physiological 
evidence of impairment.  The clinical, radiographic and 
pulmonary function test data were not consistent with 
parenchymal lung disease.   



When a chronic disease as such is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  A chronic lung 
disability was never shown in service.

Although the veteran contends that he has a lung disability 
related to service, a lay person without medical training or 
experience such as the veteran is not competent to offer 
medical diagnoses or opinions on etiology.  Espiritu supra.  
For that matter VA adjudicators likewise lack competency to 
make conclusions on medical issues such as diagnosis and 
medical relationship or etiology in the absence of medical 
opinion.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A chronic disease identity was not established during 
service.  The veteran has submitted evidence of continuity of 
symptomatology but has not submitted medical evidence that 
post service complaints over the years represented a 
continuation of pathology dating to service and consistent 
with a current diagnosis.  See Savage supra.  

Evidence against the veteran's claim is the VA examiner's 
opinion in October 2001.  Issued after a thorough review of 
the record, the examiner opined that although the veteran has 
had recurring respiratory symptoms since 1971, the veteran 
does not have parenchymal lung disease.  Absent medical 
evidence of a current diagnosed lung disability, entitlement 
to service connection is not warranted.  Hickson, supra.

Simply put, there is no competent evidence that the veteran 
currently has a lung disorder related to service.  No 
competent medical evidence exists of a relationship between 
any currently claimed lung disability and service, and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage supra.  



In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The competent medical evidence of record shows the veteran 
does not have a current lung disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired lung 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, the appeal is denied.

Entitlement to service connection for a chronic acquired lung 
disorder is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

